Citation Nr: 0602029	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to January 1983 
in the Marines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).  That decision found that new and 
material evidence had not been presented to reopen a claim 
for entitlement to service connection for a dysthymic 
disorder/anxiety disorder.

A January 2005 Board decision found that new and material 
evidence had been presented and reopened the claim for 
entitlement to service connection for a dysthymic 
disorder/anxiety disorder.  The claim was then remanded for 
further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's 
currently diagnosed psychiatric disorder had its onset during 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt, a psychiatric disorder 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any defect with regard to VA's 
duty to assist is harmless to the veteran.

II.  Factual Background

Service medical records do not contain comments regarding 
complaints, findings or treatment associated with a 
psychiatric disorder.

A January 1983 VA treatment note indicated that the veteran 
sought counseling due to "mixed feelings about [his] 
girlfriend."  The psychologist noted that the veteran was 
anxious, tense and moody, but did not provide a psychiatric 
diagnosis.  The veteran was still on active duty at the time 
of this counseling session.

An October 1983 VA hospital discharge summary indicated that 
the veteran had been treated there since August 1983.  Under 
history of present illness, the following was noted:

The [veteran] denies any previous psych history.  
He stated that the symptomatology began 
approximately June of 1982 prior to discharge from 
the Marines.  At this time, he was also being 
stressed with his social life relating to breaking 
up with girlfriend after two-month relationship.  
He said he had become 'infatuated' with her.  The 
stress of impending discharge and the breakup of 
the relationship made it difficult for him to 
function at 100% level in the Marines leading him 
to go AWOL.  This resulted in his being demoted 
from E5 to E4 but he did receive an honorable 
discharge four (sic) 4 years 2 months in the 
Marines.  Since discharge, he has become 
progressively withdrawn from socializing with 
others to the point of residing by himself on the 
streets, sleeping on the beach.

The diagnosis in the October 1983 discharge summary was 
atypical affective disorder, depression, rule out anxiety 
disorder, and mixed personality disorder.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1986.  He stated that his period 
of military service caused a lot of stress and depression.  
He indicated that he was suffering from a nervous breakdown 
before separation, but was unaware of it at that time.  He 
stated he never went on sick call for emotional problems 
because he was too embarrassed.  He indicated the first time 
he was seen for his nervous condition was about eight months 
after service.  The hearing officer noted that the veteran 
had extended his enlistment in the Marines for six months.  
The veteran stated that he had done so with the hopes of re-
enlisting in a branch of the Marines other than the infantry.  
He testified that he did not re-enlist because the pressure 
of being in the Marines was too much for him.

VA and private treatment records dating from June 1984 
through May 2005 reflect continued psychiatric treatment for 
various diagnoses to include:  generalized anxiety disorder; 
anxiety; possible personality disorder; chronic dysthymia; 
panic disorder; mixed personality disorder; probable anxiety 
disorder with agoraphobia; bipolar disorder.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1995.  He stated that he began having 
problems during service.  He stated that he had begun feeling 
paranoid and phobic.  He stated he never sought treatment for 
his feelings of anxiety because he was too overwhelmed.  The 
veteran testified that he was put on medical hold before 
separation from service because he failed to report for his 
separation examination.  He stated that he failed to report 
for such examination because he was having psychological 
problems.  The veteran indicated that he did go speak to a VA 
doctor about his problems prior to separation from service.  
The veteran's wife testified that he has been having problems 
since she met him.

A January 2005 Board remand instructed the RO to schedule the 
veteran for a VA examination.  The Board noted the multiple 
diagnoses the veteran had been given over the years and asked 
the VA examiner to clarify the veteran's current diagnosis 
and offer an opinion as to whether any current diagnosis had 
its origins during the veteran's period of service.

A July 2005 VA examination report indicated that the examiner 
had reviewed the veteran's claims file.  The examiner 
recounted the pertinent psychiatric history.  The examiner 
noted that the veteran has been diagnosed with bipolar 
disorder, dysthymic disorder, anxiety disorder, depressive 
disorder, and paranoid disorder.  He indicated that the 
veteran met the criteria for a current diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
noted that the veteran did seek counseling in January 1983, 
but did not follow up for treatment until August 1983.  In an 
August 2005 addendum the VA examiner stated that it was 
unlikely that the veteran's depressive disorder was related 
to his active service.  He noted that he had based his 
opinion on his review of the claims folder and his interview 
with the veteran.  He specifically stated that the opinion 
was based on the veteran's life prior to, during and after 
his military service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for a 
psychosis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1133 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes in his more than twenty years of 
treatment the veteran has had a variety of diagnoses applied 
to his psychiatric disorder.  The most recent diagnosis is 
depressive disorder, which the July 2005 VA examiner stated 
was unlikely to be related to the veteran's period of 
military service.  However, a review of the clinical record 
indicates that the veteran was first hospitalized in October 
1983.  He reported at that time that the onset of his 
psychiatric symptoms was June 1982.  While service medical 
records do not reflect complaints or treatment associated 
with a psychiatric disorder, the Board does note that the 
veteran sought counseling in January 1983, while still on 
active duty.  Although the psychologist did not offer a 
diagnosis at that time, he did refer to the veteran as tense, 
anxious and moody.

The veteran is competent to report his symptoms and clinical 
records developed shortly after service do reflect a history 
of complaints since, at least January 1983.  The October 1983 
VA hospital discharge summary noted, among others, a 
diagnosis of atypical affective disorder.  The Board notes 
that affective disorder is a psychosis for which presumptive 
service connection may be granted.  See 38 C.F.R. §§ 3.307, 
3.309.  Diagnoses have been rendered during, and since, 
October 1983 that are consistent with extending the one year 
presumptive period.  Aside from the recent examiner's 
comments about the etiology and diagnosis of his current 
condition, it is felt that the evidence supports a finding 
that there is a reasonable doubt in this case as to whether a 
grant of service connection is appropriately to be extended 
on either a direct or presumptive basis.  As such doubt is 
being resolved in favor of the veteran, the Board finds the 
veteran's current psychiatric difficulties had their onset 
during service.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


